Case 4:82-cv-00866-DPM Document 5747-3 Filed 08/30/21 Page 1of3

AUSTIN PORTER JR. PORTER LAW FIRM Telephone:501-244-8200

Attorney at Law The Tower Building Facsimile: 501-372-5567
323 Center Street, Suite 1035
Little Rock, Arkansas 72201

E-mail: Aporte5640@aol.com

EXHIBIT

May 5, 2021 aG

Sent via email to dbates(@mwlaw.com

Devin Bates

MITCHELL WILLIAMS

425 West Capitol, Suite 1800
Little Rock, Arkansas 72201-3525

Re: Little Rock School District. et al. v. Pulaski County Special School District, et al.,
United States District Court No. 4:82-CV-00866 DPM

Dear Devin:

Please accept this letter as the response from the McClendon Intervenors to your letter of
April 22, 2021 regarding facilities. In looking at your letter of April 22, 2021, it appears that the
Driven Project has not been made into a firm commitment by the Pulaski County Special School
District’s Board of Education. You stated in your letter that “[t]he administration intends to submit
to the PCSSD Board of Education a request for architectural designs and cost estimates for both
construction sites. Facility construction could begin during the 21-22 school year.”

During our meeting that we had on April 27, 2021, we were talking about the Driven
project. Curtis Johnson, Executive Director of Operations for the PCSSD mentioned that he was
“given orders to move forward with the Driven project at Mills High School.” Mr. Johnson
mentioned that the district was proposing to tear down the building currently housing the ROTC
Program, and planning on constructing the Driven project at that location. Again, the McClendon
Intervenors have not received a firm commitment from the PCSSD Board of Education for the
Driven construction project.

I believe sometime in November 2019, the Intervenors were provided with a copy of two
design concepts for the Driven program. The first concept was the Driven program being built as
an attachment to the existing Mills building. The second concept was for the Driven program to
be constructed apart from the main Mills building, and now there appears to be a plan to construct
Case 4:82-cv-00866-DPM Document 5747-3 Filed 08/30/21 Page 2 of 3

Mr. Bates
May 5, 2021
Page 2

the building on the site currently housing the ROTC program. It is our preference that the Driven
project be constructed as an attachment to the main facility for the following reasons:

a) Driven students would not have to leave one facility to go to another
facility to take their electives;

b) Driven students would not have to leave one facility to go to another
facility for student assemblies;

c) Driven students would not have to leave one facility to go to another
facility for events or programs that take place in the auditorium; and

d) Driven students would not have to leave one facility to go to another
facility to eat lunch in the cafeteria.

Of course, there are other benefits of having the Driven program attached to the main facility,
rather than having it as a separate and stand-alone facility. While we are firm in our support that
the Driven project be attached to the main facility, we would like to know your thoughts regarding
a location for the ROTC program under your proposal.

Another concern that we have is that we have no definitive information that demonstrates
that the additional 6 — 8 classrooms would be appropriate for the Driven project. Therefore, we
would need additional information relative to design concepts and the number of students
anticipated, as well as planned educational components.

Assuming that we get a firm commitment from the PCSSD Board of Education about the
Driven project being completed, we would have no objection to the track and field project at
Maumelle High School. However, we must insist that the Driven project at Mills commence
before the track and field expansion at Maumelle.

In that Mr. Johnson is the Executive Director of Operations for the PCSSD, we expect to
have periodic updates from him relative to the progress of these matters. We would also like to be
kept abreast by Mr. Johnson relative to any proposed amendments or changes to the projects.

Should you have any questions or concerns regarding this matter, please do not hesitate to
give me a call.
Case 4:82-cv-00866-DPM Document 5747-3 Filed 08/30/21 Page 3 of 3

Mr. Bates
May 5, 2021
Page 3
Sincerely,
/s/ Austin Porter Jr.
Austin Porter Jr.
Attorney at Law
/apj

cc: Robert Pressman — pressmanrp@gmail.com
Rep. Joy Springer — jspringer@gabrielmail.com
Curtis Johnson — cjohnson@pcssd.or
Scott Richardson — scott(@mwbfirm.com
Dr. Charles McNulty — cmcnulty@pcssd.org
Margie Powell — mqpowell@att.net
